ORDER

PER CURIAM.
Plaintiff, Next Day Motor Freight, Inc., appeals from a judgment in a court tried case in favor of defendants on its claims of negligence and breach of contract arising from defendants’ alleged failure to adequately perform their obligations under an insurance brokerage contract with plaintiff, and the breach of their duty to use reasonable care in advising plaintiff. Having settled with Lincoln National Life Insurance Company, plaintiff proceeded against the remaining defendants. Plaintiff sought recovery of its attorney’s fees and costs.
We have reviewed the briefs of the parties and the record on appeal. The trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An opinion would have no precedential value. We affirm pursuant to Rule 84.16(b).